Fourth Court of Appeals
                                 San Antonio, Texas
                                       August 16, 2021

                                    No. 04-21-00036-CR

                                EX PARTE NOEL PARKS

                From the 198th Judicial District Court, Bandera County, Texas
                              Trial Court No. CR-XX-XXXXXXX
                        Honorable M. Rex Emerson, Judge Presiding


                                       ORDER

       Appellee’s brief was originally due August 11, 2021. On August 13, 2021, appellee filed
a motion for extension of time requesting an additional 30 days to file the brief. After
consideration, we GRANT the motion and ORDER appellee to file its brief by September 13,
2021.




                                                  _________________________________
                                                  Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of August, 2021.



                                                  ___________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court